                   Case 17-10828-KG             Doc 1118        Filed 01/18/19        Page 1 of 3



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                                 Chapter 11

VENOCO, LLC, et al.,                                                   Case No. 17-10828 (KG)

                                 Debtors.1                             (Jointly Administered)


EUGENE DAVIS, in his capacity as Liquidating
Trustee of the Venoco Liquidating Trust,

                                 Plaintiff,

v.                                                                     Adv. Proc. No. 18-50908 (KG)

STATE OF CALIFORNIA, and CALIFORNIA
STATE LANDS COMMISSION,

                                 Defendants.


                    NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                HEARING ON JANUARY 22, 2019 AT 12:00 P.M. (EASTERN TIME)2

MATTER GOING FORWARD

Eugene Davis v. State Of California and California State Lands Commission (Adv. Pro. No.
18-50908).

1.         State Of California’s Motion For Stay Pending Appeal (A.D.I. 39, Filed 1/8/19).

           Response Received:

           a)       Plaintiff’s Objection To State’s Motion For Stay Pending Appeal And SCL’s
                    Joinder Thereto (A.D.I. 58, Filed 1/15/19).

1
     The debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: Venoco, LLC (3555); TexCal Energy (LP) LLC (0806); Whittier Pipeline Corporation (1560);
     TexCal Energy (GP) LLC (0808); Ellwood Pipeline, Inc. (5631); and TexCal Energy South Texas, L.P. (0812)
     (collectively, the “Debtors”). The mailing address for the Venoco Liquidating Trust, for purposes of these chapter
     11 cases, is: 5 Canoe Brook Drive, Livingston, NJ 07039.
2
    The hearing will be held at the United States Bankruptcy Court for the District of Delaware, 824 N. Market Street,
    6th Floor, Courtroom 3, Wilmington, Delaware 19801.
            Case 17-10828-KG        Doc 1118         Filed 01/18/19   Page 2 of 3



      Related Pleadings:

      a)     Order Granting State Of California’s Motion To Shorten Objection Deadline
             On Its Motion For Stay Pending Appeal (D.I. 50, Entered 1/11/19):

      b)     California State Lands Commission’s Joinder To State Of California’s Motion
             For Stay Pending Appeal (A.D.I. 54, Filed 1/14/19); and

      c)     Joint Reply Of The State Of California And The California State Lands
             Commission In Support Of Stay Motions (A.D.I. 64, Filed 1/17/19).

      Status: This matter is going forward.

Dated: January 18, 2019
       Wilmington, Delaware
                                              MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                              /s/    Matthew O. Talmo
                                              Robert J. Dehney (No. 3578)
                                              Andrew R. Remming (No. 5120)
                                              Matthew O. Talmo (No. 6333)
                                              1201 North Market Street, 16th Floor
                                              P.O. Box 1347
                                              Wilmington, Delaware 19899
                                              Telephone: (302) 658-9200
                                              Facsimile: (302) 658-3989
                                              rdehney@mnat.com
                                              aremming@mnat.com
                                              mtalmo@mnat.com

                                                     -and-

                                              HILL, FARRER & BURRILL LLP
                                              Kevin H. Brogan (pro hac vice pending)
                                              One California Plaza
                                              300 So. Grand Avenue, 37th Floor
                                              Los Angeles, CA 90071-3147
                                              Telephone: (213) 620-0460
                                              Facsimile: (213) 624-4840
                                              kbrogan@hfbllp.com

                                                     -and-

                                              BRACEWELL LLP
                                              Robert G. Burns (admitted pro hac vice)
                                              1251 Avenue of Americas, 49th Floor


                                               -2-
Case 17-10828-KG   Doc 1118     Filed 01/18/19      Page 3 of 3



                        New York, New York 10020-1104
                        Telephone: (212) 508-6100
                        Facsimile: (212) 508-6101
                        Robert.Burns@bracewell.com

                                -and-

                        Mark E. Dendinger (admitted pro hac vice)
                        CityPlace I, 34th Floor
                        185 Asylum Street
                        Hartford, Connecticut 06103
                        Telephone: (860) 947-9000
                        Facsimile: (800) 404-3970
                        Mark.Dendinger@bracewell.com

                                -and-

                        Jason B. Hutt (admitted pro hac vice)
                        2001 M Street, NW
                        Washington, District of Columbia 20036
                        Telephone: (202) 828-5850
                        Facsimile: (202) 857-2114
                        Jason.Hutt@bracewell.com

                        Counsel for the Plaintiff




                          -3-
